In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00344-CV

ROGER LIVERMAN AND AARON                     §     On Appeal from the 16th District
LIVERMAN, Appellants                               Court
                                             §
                                                   of Denton County (16-08473-16)
V.                                           §
                                                   April 25, 2019
                                             §
DENTON COUNTY, TEXAS, PAUL                         Opinion by Justice Kerr
JOHNSON, LARA TOMLIN, RICK
DANIEL, LINDSEY SHEGUIT, AND
KATHERYN HALL, Appellees

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that appellants Roger Liverman and Aaron Liverman shall

pay all of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Elizabeth Kerr_________________
                                           Justice Elizabeth Kerr